Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species V in the reply filed on January 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “precursor channel”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy; David H. (US 20170029949 A1). Levy teaches an apparatus (Figure 1) for subjecting a surface of a substrate (20; Figure 1) to alternate surface reactions of at least two precursors according to principles of atomic layer deposition, the apparatus (Figure 1) comprising: a nozzle head (10; Figure 1) having an output face (36; Figure 1) via which the at least one precursor is supplied towards the surface of the substrate (20; Figure 1), said nozzle head (10; Figure 1) comprising: at least one precursor nozzle (12; Figure 1-Applicant’s 3b; Figure 7) provided on the output face (36; Figure 1) of the nozzle head (10; Figure 1) and comprising a supply channel (12; Figure 1-Applicant’s 30; Figure 5-7) for supplying precursor towards the surface of the substrate (20; Figure 1) via the output face (36; Figure 1); and at least one discharge nozzle (22; Figure 1-Applicant’s 4; Figure 5) provided on the output face (36; Figure 1) of the nozzle head (10; Figure 1) and comprising a discharge channel (22; Figure 1-Applicant’s 40; Figure 5) for discharging precursor from the output face (36; Figure 1); a supply line (18; Figure 1-Applicant’s 300; Figure 5) for supplying precursor from a precursor source (“sources”-[0031]; not shown) to the at least one precursor nozzle (12; Figure 1-Applicant’s 3b; Figure 7), said supply line (18; Figure 1-Applicant’s 300; Figure 5) being connected to the precursor nozzle (12; Figure 1-Applicant’s 3b; Figure 7) and being in a fluid communication with the supply channel (12; Figure 1-Applicant’s 30; Figure 5-7) of the precursor nozzle (12; Figure 1-Applicant’s 3b; Figure 7), the supply line (18; Figure 1-Applicant’s 300; Figure 5) extending from the precursor source (“sources”-[0031]; not shown) to the precursor channel (12; Figure 1) in the precursor nozzle (12; Figure 1-Applicant’s 3b; Figure 7); and a discharge line (24; Figure 1-Applicant’s 400; Figure 5) for  by claim 15
Levy further teaches:
The apparatus (Figure 1) according to claim 15, wherein the discharge line (24; Figure 1-Applicant’s 400; Figure 5) comprises at least one of the following: a pump for circulating a discharge flow (DF) and/or a circulation flow (CF); a first filter for filtering the discharge flow (DF) or the circulation flow (CF); a first mass flow controller (Applicant’s 360; Figure 5) for regulating the circulation flow (CF) to the supply line (18; Figure 1-Applicant’s 300; Figure 5); a coupling (24/25 interface) with an exhaust ventilation (25; Figure 1) for connecting the discharge line (24; Figure 1-Applicant’s 400; Figure 5) to the exhaust ventilation (25; Figure 1), as claimed by claim 18

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yudovsky; Joseph et al. (US 20140127404 A1). Yudovsky teaches an apparatus (Figure 3,7) for subjecting a surface of a substrate (60; Figure 3,7) to alternate surface reactions of at least two precursors according to principles of atomic layer deposition, the apparatus (Figure 3,7) comprising: a nozzle head (30; Figure 3,7) having an output face (bottom of 160; Figure 3,7) via which the at least one precursor is supplied towards the surface of the substrate (60; Figure 3,7), said nozzle head (30; Figure 3,7) comprising: at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) for supplying precursor towards the surface of the substrate (60; Figure 3,7) via the output face (bottom of 160; Figure 3,7); and at least one discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) for discharging precursor from the output face (bottom of 160; Figure 3,7); a supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for supplying precursor from a precursor source (“Precursor A”, “Precursor A”; Figure 3,7) to the at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) being connected to the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) extending from the precursor source (“Precursor A”, “Precursor A”; Figure 3,7) to the precursor channel (125+160,135+160; Figure  by claim 15
Yudovsky further teaches:
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two precursor nozzles (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) such that at least one first precursor nozzle (125+160; Figure 3,7-Applicant’s and a second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) for discharging the second precursor (B) (“Precursor B”; Figure 3,7) and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); the first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) is connected to the first supply line (piping on 120; Figure 3,7) for circulating the first precursor (A) (A; Figure 3,7; ) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the first discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the first supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7), and the second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) is connected to the second supply line (piping on 130; Figure 3,7) for circulating the second precursor (B) (“Precursor B”; Figure 3,7) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (125+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the 
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) such that one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is provided between two discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); and the apparatus (Figure 3,7) comprises: at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) for discharging precursor and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on opposite sides of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the discharge channels (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); said discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) are connected to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for circulating precursor in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channels (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel 
The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) comprises at least one of the following: a pump for circulating a discharge flow (DF) and/or a circulation flow (CF); a first filter (720; Figure 7; [0066]) for filtering the discharge flow (DF) or the circulation flow (CF); a first mass flow controller (Applicant’s 360; Figure 5) for regulating the circulation flow (CF) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5); a coupling (380,381; Figure 3,7; [0056]) with an exhaust ventilation  for connecting the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) to the exhaust ventilation , as claimed by claim 18
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky; Joseph et al. (US 20140127404 A1) in view Itatani; Hideharu (US 20160237568 A1). Yudovsky is discussed above. Yudovsky  further teaches the apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) is connected to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) with a first coupling (380,381; Figure 3,7; [0056]) and to an exhaust ventilation  with a second coupling (380,381; Figure 3,7; [0056]) 

The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) comprises: a first mass flow controller (Applicant’s 360; Figure 5) and a filter (720; Figure 7; [0066]) provided upstream side of the mass flow controller (Applicant’s 360; Figure 5); or a first mass flow controller (Applicant’s 360; Figure 5) and a pump provided upstream side of the mass flow controller (Applicant’s 360; Figure 5); or a first mass flow controller (Applicant’s 360; Figure 5), a pump and a first filter (720; Figure 7; [0066]), said pump is provided upstream side of the mass flow controller (Applicant’s 360; Figure 5) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump; or a first mass flow controller (Applicant’s 360; Figure 5), a pump, a first filter (720; Figure 7; [0066]) and a second filter (720; Figure 7; [0066]), said second filter (720; Figure 7; [0066]) is provided upstream side of the mass flow controller (Applicant’s 360; Figure 5), said pump is provided upstream side of the second filter (720; Figure 7; [0066]) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump, as claimed by claim 19
The apparatus (Figure 3,7) according to claim 15, wherein the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) comprises a second mass flow controller (Applicant’s 360; Figure 5) for regulating precursor flow (PF) from the precursor source (“Precursor A”, “Precursor A”; Figure 3,7), said second mass flow controller (Applicant’s 360; Figure 5) is provided in the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) between the precursor source (“Precursor A”, “Precursor A”; Figure 3,7) and the connection of the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) 
and the first mass flow controller (Applicant’s 360; Figure 5) is provided in the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) between the first coupling (380,381; Figure 3,7; [0056]) and the second coupling (380,381; Figure 3,7; [0056]) – claim 21
Itatani teaches a similar apparatus (Figures 3,4) for process gas injection and exhaustion including the use of mass flow controllers (255, 259; Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yudovsky to add mass flow controllers as taught by Itatani.
Motivation for Yudovsky to add mass flow controllers as taught by Itatani is for “flow rate regulation” as taught by Itatani ([0113]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716